Interview Summary (cont.)
The following agenda was provided to the examiner prior to this meeting.  Examiner’s notes are listed after each item.

1. Proposed Amendments:
1.-33. (Canceled)

34. (Proposed Amendment) A food additive in the form of a fine powder useful as a table salt substitute, 
a mixture of salts and acids are present in a ratio of 60.6 potassium; 19.4 sodium; 15.5 calcium and 4.5 magnesium by weight

Examiner’s Notes: 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to “comprising”. See MPEP  2111.03.II



Is there a period at the end of the claim?
Outstanding 112 indefinite issue is not addressed: Claim 34 recites: A food additive in the form of a fine powder useful as a table salt substitute, comprising: a mixture of salts and acids comprising sodium, potassium, calcium and magnesium elements in the ratio of 60.6% potassium; 19.4% -sodium; 15.5% calcium; and 4.5% magnesium by weight. 
The claims does not set forth the unit of weight or how much of the mixture of salts and acids are in the composition as a whole, therefore it is unclear as to what amount the claimed ratios imparts to the composition as a whole.

Discussion toward proposed claim language to overcome the 112(b) rejections occurred.  It was noted that is Applicant claimed: a mixture of salts and acids consisting essentially of a mass ratio of potassium, sodium, calcium and magnesium of 60.6: 19.4: 15.5: 4.5, respectively, would overcome the 112(b) issues. 

35. (Previously Presented) The food additive according to claim 34, wherein said
weight percentage of any of said elements are about 7% from said weight percentage.

Examiner’s Notes:
Outstanding 112 indefinite issue is not addressed:  Given the ratio is toward the elements, Claim 35 is confusing because it imparts
said percentages of elements: 

of 1x : 1y : 2z means there is 1 part x for every 1 part y and every 2 parts z. 


2) Percentage does not represent quantitative relation between amounts showing the number of times one value contains or is contained within the
other, therefore such a claim is unclear.; and 

3) said “weight percentage” lacks antecedent basis because a weight percent was not previously introduced in the claim.

36-38. (Withdrawn) 

39. (Previously Presented) The food additive according to claim 34, wherein said food additive additionally comprises an acid or acids.

40. (Previously Presented) The food additive according to claim 39, wherein said acids are selected from the group consisting of citric, malic and ascorbic acid.

41. (Previously Presented) The food additive according to claim 39, wherein said acids are in the amount of about 1 to about 3 weight percent of the entire food additive mixture.

42. (Previously Presented) The food additive according to claim 34, wherein said mixture additionally comprises any amino acid selected from the group consisting of alanine, arginine, aspartic acid, glutamic acid, glycine, histidine, isoleucine, leucine, methionine, phenylalanine, proline, serine, threonine, tyrosine, caline or any combination thereof.

43. (Withdrawn) 

44. (Previously Presented) The food additive according to claim 134 wherein said food additive is substantially Iodide free or Iodine free.

45. (Previously Presented) The food additive according to claim 34, wherein said food additive additionally comprises anticaking agents.

46. (Previously Presented) The food additive according to claim 34, wherein said food additive is substantially free of anticaking agents.

47. (Previously Presented) The food additive according to claim 34 formulated for application to ready meals, processed meat and meat products, fish and fish products, bacon, ham and salami, cheese and salty snacks.



49. (Previously Presented) The food additive according to claim 34 formulated for application for use as a table salt, soy sauce, fish sauce, meat sauce or ketchup.

50-51. (Cancelled)

52-55. (Withdrawn) 

56. (Proposed New claim) A food additive in the form of a fine powder useful as a table salt substitute, comprising:
a mixture of salts and acids consisting of potassium, sodium, calcium and magnesium present in a ratio of 60.6 potassium; 19.4 sodium; 15.5 calcium and 4.5 magnesium by weight.

Examiner’s Notes:
This does not further limit claim 34, as a comprising claim is open to further ingredients, including more of the same types listed in the mixture of salts and acids consisting of…

The outstanding 112(b) issues of claim 34 apply to this claim.



57. (Proposed New claim) The food additive of claim 56, wherein at least a portion of said calcium is in the form of calcium lactate.

58. (Proposed New claim) The food additive of claim 34, wherein at least a portion of said calcium is in the form of calcium lactate.

59. (Proposed New claim) The food additive of claim 34, wherein said food additive lowers blood pressure in a subject.

Examiner’s Notes: 
It would be reasonable for one of skill in the art to expect that similar compositions have similar functionality, including lowering blood pressure in a subject.
Patentability of a composition claim is toward the composition as a whole, the ingredients therein and any chemical or physical structure they impart to the composition as a whole. Therefore an in vivo response, is toward the method of using the composition, not a reaction or co-action that occurs between the components in the composition itself. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, 

60. (Proposed New claim) The food additive of claim 34, wherein a 5% solution of said food additive has a pH in a range of 5 to 7.Examiner’s Notes: 
It would be reasonable for one of skill in the art to expect that similar compositions have similar functionality, including wherein a 5% solution of said food additive has a pH in a range of 5 to 7, as claimed, because the claims set forth that the composition is a powder, therefore merely require that when certain conditions are applied a specific response occurs (i.e. functionality).







AGENDA
1. Discuss limiting the composition to the specific ration of 4 elements.

Examiner’s Notes: A consisting of claim in the food art is easily made obvious because all ingredients are known to exist singling, which presents the opportunity for a limited primary reference. Once the primary reference provides a “consisting of” limitation the remaining references are not required to teach this, and given the majority of food ingredients are known for some nutritional or functional benefit, secondary reference will cure what is absent in the primary teaching while providing strong grounds for obviousness.

2. Discuss how to present further explanations and analysis of the composition of Vasquez (specifically the examples) 

Dr. Rosenthal discussed that using the Vasquez reference to show unexpected results is very challenging because the reference has multiple composition made by a variety of methods.  The examiner noted that Applicant can use any reference they feel is the closest prior art, that it does not have to be Vasquez.
3. Discuss prior art where the prior art does not show any results (pH, taste, analysis, effect on blood pressure, etc.)
Examiner’s notes: properties and functionality are not grounds for patentability of a composition because it would be reasonable for one of skill in the art to expect that similar compositions have similar properties and functionality. Further, all of the results mentioned above stem from a method of using the composition.

Much discussion was held on the topic of a variety of functionality or unexpected results, however, no agreement was reached.

The examiner was asked if a method claim might lean closer to Allowability.  The examiner did not known, however, indicated that when a bodily effect is known to occur based on the administration of a specific composition, wherein the method shows before and after consumption test results, this type of claim is much more challenging to examine than a food composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793